Citation Nr: 9908373	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel







INTRODUCTION

The veteran had active service with the United States Army 
from July 1940 to March 1946.  He was a Prisoner of War (POW) 
of the Japanese from April 1942 to August 1945.  The veteran 
and appellant were married from March 1946 until the 
veteran's death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which found new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  By rating decision dated in August 1995, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was properly notified of that decision under cover 
letter dated in August 1995. 

2.  Additional evidence submitted since the August 1995 RO 
decision, denying service connection for the cause of the 
veteran's death, is either duplicative or cumulative of 
evidence previously submitted.



CONCLUSION OF LAW

Evidence received since the August 1995 rating decision 
wherein the RO affirmed the prior denial of entitlement to 
service connection for the cause of the veteran's death is 
not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 
C.F.R. §§ 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's separation medical examination indicated that 
he had been treated for malaria, amebic dysentery, bacillary 
dysentery, beriberi, malnutrition, and scurvy during service, 
none of which were present physical defects.  No 
cardiovascular abnormalities were noted and no significant 
abnormality was noted on a chest X-ray examination.  

By letter dated in September 1970, C.E.R., M.D., stated that 
the veteran was hospitalized in December 1969 and January 
1970 for severe bilateral bronchopneumonia.  He was on a 
ventilator during this hospitalization, and gradually 
recovered.  Dr. C.E.R. indicated that he did not think there 
would be any significant residual from this illness that 
would prohibit the veteran from usual working conditions.  By 
letter dated in February 1978, Dr. C.E.R. stated that he had 
treated the veteran since 1969 for chronic bronchitis, 
emphysema and hypertension.  In August 1978, Dr. C.E.R. 
stated that the veteran had been seen at two-month intervals 
since January 1978 for hypertension and chronic obstructive 
pulmonary disease (COPD). 



A VA examination was conducted in September 1978.  Chest X-
ray examination revealed no abnormalities. The examiner noted 
normal sinus rhythm and no murmurs, with good peripheral 
pulses.  Diagnoses of hypertension and COPD were indicated.  

By rating decision in November 1984 the RO denied service 
connection for COPD, beriberi, pellagra, dysentery, jungle 
rot, tropical ulcers, hypertension and hemorrhoids.  

A VA routine POW examination was conducted in May 1984.  The 
examiner noted normal sinus rhythm, no murmurs, and good 
peripheral pulses.  He indicated diagnoses of asthma, COPD, 
essential hypertension, and hearing loss.  On psychiatric 
evaluation, a diagnosis of chronic PTSD was indicated with 
some effect on the veteran's social adjustment.  On his 
Former POW Medical History, completed in February 1984, the 
veteran reported that he acquired dysentery, malaria, 
pneumonia, worms, scabies, skin disease, vitamin deficiency, 
pellagra, and beriberi during captivity.  

The veteran indicated that he experienced chest pain, 
impaired vision, hearing disorder, bleeding gums, toothaches, 
numbness, tingling or pain in the fingers, feet, arms, legs, 
muscles and/or joints, cavities, tooth abscess, sores of the 
mouth, sore tongue, excessive thirst, swollen glands, skin 
rashes, blisters, skin ulcers, boils, nausea, vomiting, 
diarrhea, jaundice, chills, fever, unsteady gait, swelling in 
the joints, legs, and/or feet, and psychological and 
emotional problems.  

The veteran died on May [redacted], 1989.  The death certificate 
indicated the underlying cause of death was cerebral vascular 
accident, with emphysema as a condition contributing to 
death, but unrelated to the underlying cause.  

By rating decision in August 1989, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO noted that the veteran was service 
connected for PTSD, with an evaluation of 10 percent, and for 
malaria, with a noncompensable evaluation, during his 
lifetime.  The appellant was properly notified of this 
decision under cover letter dated in September 1989 and did 
not timely perfect an appeal to this decision.  The RO 
decision is final as to evidence of record at that time.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1988) 
(38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The appellant submitted a newspaper article, written by the 
veteran, from a May 1952 issue of the Idaho Evening 
Statesman.  The veteran provided a detailed description of 
his time as a POW and of the conditions on the Bataan "death 
march."  He described the meager food and lack of water 
provided for the prisoners and brutal treatment by the 
Japanese guards.  

By rating decision in August 1995, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was properly notified of this 
decision under cover letter dated in August 1995 and did not 
timely perfect an appeal to this decision.  The RO decision 
is final as to evidence of record at that time.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The appellant filed a request to reopen her claim for service 
connection for the cause of the veteran's death in June 1997. 
The evidence, submitted since the final RO decision in August 
1995, includes statements by the appellant, and citation to 
medical authority submitted by the appellant's 
representative.

The appellant indicated that the veteran was a POW who 
suffered edema, and, as he died of a heart condition, his 
death should be service connected.  By letter dated in 
September 1997, she indicated that the veteran had been 
hospitalized in the 1960's on a lung machine.  


The appellant's representative, in its informal hearing 
presentation, cited to The Merck Manual of Diagnosis and 
Therapy, p. 1450 (1992) (Merck Manual) stating that most 
cases of cerebrovascular disease are secondary to 
atherosclerosis, hypertension or a combination of both.  The 
representative also pointed to Hypertension in the War 
Veteran by Lawrence R. Moss, M.D., (May 18, 1995).  Dr. Moss 
concluded that psychosocial stress plays an important 
causative role in the development of hypertension.  For many 
war veterans, wartime experience proves to be the greatest 
source of psychosocial stress throughout their lifetimes.  It 
is reasonable to conclude that wartime experience often plays 
a causative role in the development of hypertension.  Dr. 
Moss also indicated that veterans who suffer from PTSD, are 
at an increased risk for developing hypertension and those 
who underwent starvation during their POW experience may have 
been placed under sufficient stress to have incurred an 
increased risk of developing hypertension.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  In Colvin, the Court adopted the following rule with 
respect to the evidence that would justify reopening a claim 
on the basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."" Colvin, 1 Vet. App. at174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).


The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Where a veteran is a POW and it is established that the 
veteran was interned or detained for not less than 30 days, 
the diseases listed in 38 C.F.R. § 3.309(c) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The enumerated diseases include beriberi heart 
disease, to include ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (Note).

Analysis

In the instant case, the appellant's statements and arguments 
are not new, in that the evidence was of record prior to the 
August 1995 RO decision.  Dr. C.E.R. submitted a letter in 
September 1970 indicating that the veteran had been 
hospitalized and had been on a ventilator at that time.  The 
appellant's reference to this hospitalization is not new.  
Further, the appellant's argument, that she is entitled to 
service connection for the cause of the veteran's death 
because he suffered from edema during captivity and died of a 
heart ailment, was previously considered and rejected by the 
RO in the final rating decision of August 1995.  Thus, this 
argument presents no new evidence.  

The citations to medical authority, provided by the 
appellant's representative, are new, in that they were not 
previously considered.  However, they are not material. 
Medical treatise statements that indicate the possibility of 
a link between in-service injury and current disability are 
too general and inconclusive to make a claim well grounded.  
Sacks v. West, 11 Vet. App. 314, 316 (1998); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

However, the holding in Sacks does not extend to situations 
where medical treatise evidence, standing alone, discussed 
generic relationships with a degree of certainty that, under 
the facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on a lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998); Sacks, 11 Vet. App. at 317.  The citation to the 
Merck Manual indicated that most cases of cerebrovascular 
disease are secondary to atherosclerosis and/or hypertension.  

There is no medical evidence of record to indicate that 
hypertension or atherosclerosis was a contributory cause to 
the veteran's death.  The citation to the article by Dr. Moss 
indicated that war and POW experiences and PTSD were risk 
factors for hypertension.  Prior to the rating decision in 
August 1989, the record contained evidence that the veteran 
suffered from essential hypertension prior to his death.  
However, this condition was not listed as a contributory 
cause of death on his death certificate.  The citations to 
medical authority are new, but they are not material, as they 
are cumulative of evidence already of record.  

While the Board is sympathetic to the appellant's position 
and recognizes the honorable service rendered by the veteran, 
including his term as a POW, the evidence received since the 
August 1995 RO decision is either cumulative of evidence 
previously of record or not probative of the issue at hand 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

